J-S72022-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
STANLEY EDWARD HEISERMAN,               :
                                        :
                   Appellant            :         No. 773 EDA 2017

                     Appeal from the Order February 6, 2017
                in the Court of Common Pleas of Lehigh County,
              Criminal Division at No(s): CP-39-CR-0004614-2008

BEFORE:      BENDER, P.J.E., MUSMANNO, J., and STEVENS*, P.J.E.

MEMORANDUM BY MUSMANNO, J.:                    FILED DECEMBER 29, 2017

      Stanley Edward Heiserman (“Heiserman”), pro se, appeals from the

Order denying his “Motion for Reduction and/or Waiver of Court Costs.” We

affirm.

      In July 2009, a jury convicted Heiserman of two counts of robbery.

The trial court thereafter imposed an aggregate sentence of 35 to 70 years

in prison.    Notably to the instant appeal, the trial court also ordered

Heiserman to pay court costs.

      Following a procedural history that is not relevant to the instant

appeal, in June 2011, Heiserman filed a Petition under the Post Conviction

Relief Act (“PCRA”), see 42 Pa.C.S.A. §§ 9541-9546, which the PCRA court

later denied. This Court affirmed. See Commonwealth v. Heiserman, 60

A.3d 851 (Pa. Super. 2012) (unpublished memorandum).



____________________________________
* Former Justice specially assigned to the Superior Court.
J-S72022-17


       In February 2017, Heiserman filed a pro se Motion for Reduction

and/or Waiver of Court Costs.            Therein, he requested the trial court to

reduce or waive the court costs imposed as part of his sentence, asserting

that it imposed an undue financial hardship on him for the Department of

Corrections (or “DOC”) to deduct monies from his personal inmate account

to pay toward the outstanding costs.1 By an Order entered on February 6,

2017, the trial court denied the Act 84 Motion, asserting that the court

lacked jurisdiction to address it. See Order, 2/6/17, at 1 n.1 (citing, inter

alia, Commonwealth v. Danysh, 833 A.2d 151, 154 (Pa. Super. 2003)

(holding that an inmate’s Act 84 challenge to the DOC’s withdrawal of

monies from an inmate account lies within the original jurisdiction of the

Commonwealth Court, not the court of common pleas)).             Heiserman then

timely filed a Notice of Appeal.2

       Heiserman now presents the following issue for our review: “Did the

Commonwealth err in denying [] Heiserman’s [Motion for] Reduction and/or
____________________________________________


1
  The statute authorizing such deductions, commonly known as Act 84,
provides, inter alia, that “[t]he county correctional facility to which the
offender has been sentenced or the Department of Corrections shall be
authorized to make monetary deductions from inmate personal accounts for
the purpose of collecting restitution or any other court-ordered obligation or
costs imposed under section 9721(c.1).” 42 Pa.C.S.A. § 9728(b)(5); see
also 42 Pa.C.S.A. § 9721(c.1) (providing for mandatory payment of costs as
part of a criminal sentence). Here, as Heiserman’s Motion raised a challenge
to Act 84 deductions, we will hereinafter refer to it as the “Act 84 Motion.”

2
  The trial court did not order Heiserman to file a Pa.R.A.P. 1925(b) concise
statement of errors complained of on appeal.



                                           -2-
J-S72022-17


Waiver of Court Costs[?]” Brief for Appellant at iii (capitalization omitted);

see also id. at 1 (arguing that the DOC should be enjoined from making

20% deductions from Heiserman’s inmate account to pay his court costs,

where the amount of inmate pay for employment in prison is too low and

commissary costs are high).

      We must address whether the trial court properly determined that it

lacked subject matter jurisdiction concerning the Act 84 Motion. In Danysh,

supra, a state inmate filed an Act 84 motion with the court of common pleas

to stop the DOC from deducting 20% of his prison earnings from his inmate

account, which the trial court denied on the merits. Danysh, 833 A.2d at

152. On appeal, this Court held that (1) the trial court lacked subject matter

jurisdiction, because the inmate’s claim was actually a civil action against a

Commonwealth agency, the DOC; and (2) the Commonwealth Court thus

had exclusive original jurisdiction for the inmate’s claim under 42 Pa.C.S.A.

§ 761(a)(1) (providing, in relevant part, that “the Commonwealth Court

shall have original jurisdiction of all civil actions or proceedings … [a]gainst

the Commonwealth government ….”). Danysh, 833 A.2d at 154; see also

Commonwealth v. Jackson, 858 A.2d 627, 629-30 (Pa. Super. 2004) (en

banc) (where the defendant/state inmate filed a pro se Act 84 petition to

stop the DOC from deducting 20% of his earnings from his inmate account

to pay for court-ordered costs and restitution, holding that the trial court

lacked jurisdiction to consider the petition under the reasoning in Danysh).


                                     -3-
J-S72022-17


      Instantly, Heiserman’s Act 84 Motion requests reduction/cessation of

Act 84 deductions from his inmate account. Accordingly, the Act 84 Motion

falls within the original jurisdiction of the Commonwealth Court, and the trial

court properly determined that it lacked subject matter jurisdiction.     See

Danysh, supra; Jackson, supra.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2017




                                     -4-